Civil action to impress a trust upon defendant's title to the real property described in the complaint.
From judgment of nonsuit plaintiff appealed.
A mortgage on the locus, executed by plaintiff, was foreclosed. Defendant became the purchaser at the sale. Plaintiff now seeks to have defendant declared trustee for his use and benefit by reason of a parol agreement entered into by them just prior to the sale. A careful examination of the testimony discloses that the contract of the parties, if made, constitutes nothing more than an oral option to repurchase. It is insufficient to charge defendant as trustee or to impress a trust upon his title. Hence the judgment entered must be
Affirmed.